This is an application for leave to appeal from refusal of a writ of habeas corpus.
The Warden of the Maryland Penitentiary states petitioner was received at that institution "on April 10, 1947 with a sentence of twenty years for robbery with deadly weapon (2 cases)." He applied to Judge France, sitting in the Baltimore City Court, for a writ. In his petition he charged that he was convicted because of perjury and conspiracy. The writ was denied, and he appeals here.
His brief, filed here, is an argument to show that the facts of the case were insufficient to support a conviction; and the point is made that four of his witnesses were not summoned in court.
The evidence in a criminal case cannot be reviewed in a habeas corpus proceeding. Blundon v. Warden of the Md. House ofCorrection, 190 Md. 740, 60 A.2d 524. The petition does not allege that he issued summons for his four witnesses; nor what they would have stated had they testified; nor that he applied to the court for a continuance, so that he could have his witnesses summoned; Walker v. Warden of the Md. Penitentiary,190 Md. 729, 60 A.2d 523; nor any facts showing that the State's officers used testimony known to be perjured, or participated in any conspiracy to defraud petitioner of his rights.
Application denied, without costs. *Page 746